NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         DEC 23 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



LEON E. CAMPBELL,                                 No. 14-17189

                 Plaintiff-Appellant,             D.C. No. 2:10-cv-02169-APG-
                                                  PAL
  v.

NEVADA PROPERTY 1 LLC,                            MEMORANDUM*

                 Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                           Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

       Leon E. Campbell appeals pro se from the district court’s judgment in his

diversity action alleging breach of contract. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s decision to confirm an arbitration

award and deny a motion to vacate the award. Woods v. Saturn Distrib. Corp., 78

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 424, 427 (9th Cir. 1996). We affirm.

      The district court properly granted Nevada Property 1 LLC’s motion to

confirm the arbitration award, and properly denied Campbell’s motion to vacate

the arbitration award, because Campbell failed to show that the arbitrator exceeded

the powers afforded by the terms of the arbitration agreement between the parties.

See 9 U.S.C. § 10(a)(4); Lagstein v. Certain Underwriters at Lloyd’s, London, 607

F.3d 634, 641 (9th Cir. 2010) (“Arbitrators exceed their powers . . . not when they

merely interpret or apply the governing law incorrectly, but when the award is

completely irrational, or exhibits a manifest disregard of law.” (alteration in

original) (citation and internal quotation marks omitted)); see also McClatchy

Newspapers v. Cent. Valley Typographical Union No. 46, Int’l Typographical

Union, 686 F.2d 731, 733 (9th Cir. 1982) (finding an award based on an

arbitrator’s interpretation of a contract term drew its essence from the agreement

where it “represent[ed] a plausible interpretation of the contract.” (citations and

internal quotation marks omitted)).

      We do not consider any claims that Campbell did not raise before the district

court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.

                                          2                                       14-17189